Citation Nr: 0834814	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-37 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus, effective July 21, 2002.


FINDING OF FACT

On September 26, 2008 the Board was notified by the 
Cleveland, Ohio RO that the veteran died in August 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).



ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


